Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, 10,14, 18, 20, 21, 22, 23 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bowers et al (US 2010/0191107).
Regarding claim 1, Bowers et al disclose an object retention wand system comprising:
a wand body comprising scanner 1872 having a handle for holding the wand. See wand body embodiment in Fig. 11 where the user 1120 is holding the handle.
A sensor 1471 located on or in the wand body and protocols 1514 determine when the wand has emitters 262 properly positioned for the wand to be capable of properly scanning a target area.
Regarding claim 2, the sensor 1471 is a proximity sensor for properly positioning emitters 262.
Regarding claim 4, state 272 is an indicator for indicating whether the wand is capable of properly scanning the target area.
Regarding claims 5 and 6, the indicator is a visual device comprising display 1105.
Regarding claim 10, the indicator is an audible device comprising a speaker. See paragraph [0231].
Regarding claim 14, the indicator is at least one haptic feedback device. See paragraph [0029].
Regarding claim 18, the indicator includes at least a visual device 1105 and an audible device comprising a speaker. See paragraph [0231].
Regarding claim 20, a controller comprising control logic 1460 is electrically connected to the proximity sensor 1471, and the indicator for operating the indicator according to data provided by the proximity sensor 1471.
Regarding claim 21, a user interface 1110 communicates with the wand.
Regarding claim 22, the user interface 1110 is a wireless tablet (handheld unit 790 embodiment) and the wand is also wireless and capable of communicating wirelessly via linkage 1115 to the wireless tablet. 
Regarding claim 23, a network interface comprising linkage 610 provides a dedicated local area network for the wireless wand and wireless tablet to connect to so as to ensure efficient wireless communication between the wand and interface.
Regarding claim 31, does not further limit a proximity sensor of claim 2. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7-9, 11-13, 24-30, 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Bowers et al (US 2010/0191107).
Regarding claim 3, Bowers et al disclose providing and ultrasound emitter. See paragraphs [0208], [0262], [0648] and [0719]. Based on an ultrasound emitter, one of ordinary skill in the art would have found it obvious to provide an ultrasound sensor to receive the reflected ultrasound energy.  The skilled artisan would have found it obvious based on the ultrasound energy teaching to include in the proximity sensor an ultrasonic proximity sensor.
Regarding claim 7, Bowers et al disclose providing a handheld display 1105. One of ordinary skill in the art would have found it obvious to include LEDs in the display 1105 because Bowers et al suggest OLEDs, which are a type of LED, may be used in a medical application type of display. See paragraph [0093].
Regarding claim 8, LED displays routinely comprise different colored LED elements. The skilled artisan would have found it desirable to provide an LED display 1105 where the display includes a first LED which is illuminated in a first color when the sensor indicates that the wand is not capable of properly scanning the target area, and a second LED which is illuminated in a second color, different than the first color, when the sensor indicates the wand is capable of properly scanning the target area.
Regarding claim 9, LED displays routinely comprise multi-color LED elements. The skilled artisan would have found it desirable to provide the display 1105 with a multi-colored LED capable of switching between a first color which is illuminated when the wand is not capable of properly scanning the target area, and a second color, different from the first color, when the wand is capable of properly scanning the target area.
Regarding claim 11, Bowers et al teach speakers facilitate real-time interactions. See paragraph [0076]. One of ordinary skill in the art would have found it obvious to substitute the speaker with a buzzer to provide an audio signal when the wand is not capable of properly scanning the target area to alert the user of same. The skilled artisan would have been motivated to make the buzzer for the speaker substitution to facilitate the alert with a tactical vibration provided by the buzzer.
Regarding claim 12, Bowers et al teach speakers facilitate real-time interactions. See paragraph [0076].  The skilled artisan would have found it desirable to substitute the speaker for a buzzer to facilitate the interaction of providing an audio signal to indicate when the wand has transitioned from a first position where the wand is not capable of properly scanning the target area to a second position where the wand is capable of properly scanning the target area to alert the user of same and/or vice versa.
Regarding claim 13, Bowers et al teach numerous existing techniques may be applied for configuring special-purpose circuitry or other features effective for disabling or otherwise limiting a local device or an operator's capabilities. See paragraph [0034]. One of ordinary skill in the art would have found it obvious to include a user input for muting or interrupting the indicator after it has initially provided a notification relating to the wand to prevent the wand from being disabled.
Regarding claim 24, Bowers et al teach a skilled user 220 determines a local unit 250 is in an appropriate position and/or state 272 to proceed based on an evaluation 265. See paragraph[0041]. One of ordinary skill in the art would have found it obvious to include a scanner for performing the evaluation 265 for scanning instruments prior to their use in a procedure or post their use in a procedure to prevent injury.
Regarding claim 25, Bowers et al disclose the scanner comprises a wireless scanner connected to the wireless user interface 1110 comprising a wireless tablet (handheld unit 790 embodiment) and the wand is also wireless and capable of communicating wirelessly via linkage 1115 to the wireless tablet via the network interface. 
Regarding claim 26, Bowers et al disclose including memory element 1148 for storing data relating to the use of the wand and/or scanner.
Regarding claim 27, Bowers et al disclose the memory 1148 is located either locally on the system or remotely accessible via the network interface. See Fig. 11.
Regarding claim 28, Bowers et al disclose a receptacle comprising support 2185 for receiving discarded items after use in a procedure.
Regarding claim 29, Bowers et al disclose the system 100 is portable. See paragraph [0030]. One of ordinary skill in the art would have found it obvious to configure support 2185 as a mobile cart having a wheeled base and interfaces for mating with the wand, user interface, scanner and network interface to securely connect the wand, user interface, scanner and network interface to the mobile base so that they may be transported together as a portable assembly.
Regarding claim 30, Bowers et al disclose the interfaces are sockets or nests which the wand, user interface, scanner and network interface can securely connect to Kiosk 1860. The skilled artisan would have found it obvious to provide the interfaces sockets or nests which the wand, user interface, scanner and network interface securely connect to a mobile base because Bowers et al suggest making the system portable. See paragraph [0030].
Regarding claim 32, Bowers et al teach numerous existing techniques may be applied for configuring special-purpose circuitry or other features effective for disabling or otherwise limiting a local device or an operator's capabilities. See paragraph [0034]. One of ordinary skill in the art would have found it obvious to include a user input for muting or interrupting an input that can be activated to disrupt a normal workflow of the system for at least a period of time to prevent injury.
Regarding claim 33, Bowers et al teach a local unit 650 comprising emitters 632 is controlled by a module 641 in response to indications 648 of local actions by a user 620. One of ordinary skill in the art would have found it obvious to require a biometric input or interface which requires a user to use in operation of the wand system so that user information can be tracked along with other system data to identify a particular user from a plurality of users.
Allowable Subject Matter
Claims 15-17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Manuel whose telephone number is (571) 272-4952.
The examiner can normally be reached on regular business days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 
     /George Manuel/ 
Primary Examiner
Art Unit: 3792
10/13/2022